Order entered January 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01337-CV

                    PAULA MOORE & ALL OCCUPANTS, Appellants

                                               V.

                          J.P. MORGAN CHASE BANK, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05404-E

                                           ORDER
       We GRANT appellant Tina Miles’s January 6, 2014 motion for extension of time and

ORDER her to provide, within twenty (20) days of the date of this order, written verification

that she (1) has paid or made arrangements to pay the reporter’s fee or (2) has been found

entitled to proceed without prepayment of costs.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE